DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 15 December 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Blake Johnston on 6 January 2022.

The application has been amended as follows: 


	In CLAIM 1, in step c., REPLACE:
a pressure monitoring system in communication with the fluid space of each at least one contingent layer of the contingent layer body; and

WITH:
a pressure monitoring system in communication with the fluid space of each at least one contingent layer of the contingent layer body, wherein the pressure monitoring system is configured to detect the single predetermined pressure and a change in the single predetermined pressure; and

In CLAIM 22, in step c., REPLACE:
a pressure monitoring system in communication with the fluid space of each at least one contingent layer of the contingent layer body; and

WITH:
a pressure monitoring system in communication with the fluid space of each at least one contingent layer of the contingent layer body, wherein the pressure monitoring system is configured to detect the single predetermined pressure and a change in the single predetermined pressure; and

CANCEL Claims 10, 11, and 14 – 17

Response to Arguments
Applicant’s arguments with respect to Claim 22 have been fully considered and are persuasive.  The Objection to Claim 22 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 – 8, 21, and 22 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 – 8, 21, and 22 has been withdrawn. 


Election/Restrictions
Claims 1 – 8, 21, and 22 are allowable. The restriction/election requirement between the species, as set forth in the Office action mailed on 2 November 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction/election requirement of the species is withdrawn.  Claim 9 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction/election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 22, the prior art fails to anticipate or render obvious a plate fin fluid processing device: wherein the contingent layer body is pressurized with an inert gas to a single predetermined pressure that is above atmospheric pressure or is depressurized to the single predetermined pressure below atmospheric pressure with the fluid space of each at least one contingent layer containing the single predetermined pressure; wherein the pressure monitoring system is configured to detect the single predetermined pressure and a change in the single predetermined pressure, in combination with the remaining claim limitations. These features are critical to the applicant’s invention as they allow for detecting cracks in the active layer of the heat exchanger allowing a warning to the operators to be presented, as discussed in [0044] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856